Title: To George Washington from the Massachusetts Council, 5 October 1776
From: Massachusetts Council
To: Washington, George



Sir
Council Chamber, Watertown, Octor 5. 1776

In consequence of the measures taken by this Government to Engage a number of Indians of the Penobscott, St Johns and Mickmac Tribes in the Service of the united States of America agreable to the desire of your Excellency, Seven of the Penobscott Tribe have Inlisted for the Term of one Year, and have arrived here on their way to New York. As they were very poorly Cloathed, and would not proceed without some supply; We have furnished them with a few necessary Articles, amounting to twenty pounds, four shillings & 4d., Lawful Money, which must be stopped out of their Wages. And their Subsistance while here amounts to Fifteen pounds, sixteen shillings & 5d., And We have advanced Mr Andrew Gilman, who has the care of them Twenty pounds, Lawful M[one]y in order to subsist them in their way to New york. These were all that could be obtained from that Tribe, and whether you can depend upon any from the St Johns, or the Mickmac Tribes, we have not as yet any certain Intelligence. In the Name and behalf of the Council I am with great respect Your Humble Servant

John Winthrop Presidt

